April 22, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    MELINA ORTIZ-GUEVARA, Appellant

NO. 14-13-00384-CV                          V.

                        CITY OF HOUSTON, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, the City of
Houston, signed February 11, 2013, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, the City of Houston.

      We further order this decision certified below for observance.